


RESTRICTED STOCK UNIT AGREEMENT
via
JTH HOLDING, INC.
2011 EQUITY AND CASH INCENTIVE


    
This Agreement is made as of _____________, 20__ by and between JTH Holding,
Inc., a Delaware corporation (“Company”), and ______________________________
(“Employee”).


Whereas, as of _____________, 20__ (“Date of Grant”), pursuant to the terms and
conditions of the JTH Holding, Inc. 2011 Equity and Cash Incentive Plan
(“Plan”), the Board of Employees of the Company authorized the grant to the
Employee of Restricted Stock Units (“RSUs”) upon the terms and conditions set
forth in this Agreement and subject to the terms of the Plan; and


Whereas, the Employee desires to acquire and accept the RSUs on the terms and
conditions set forth in this Agreement.


IT IS AGREED


1.
Grant of RSUs. The Company hereby grants the Employee ______ RSUs, each RSU
corresponding to one share of the Class A Common Stock of the Company, par value
of $0.01 per share. Subject to the terms and conditions of the Plan and this
Agreement, each RSU represents an unsecured promise of the Company to deliver,
and the right of the Employee to receive, one share of the Common Stock of the
Company, par value of $0.01 per share, at the time and on the terms and
conditions set forth herein. As a holder of RSUs, the Employee has only the
rights of a general unsecured creditor of the Company.



2.
Vesting. These RSUs are subject to vesting. These RSUs will become vested and
payable in full on _________________________________, provided the Employee
serves continuously on the Board of Employees of the Company from the Date of
Grant until such time. No RSUs shall vest or become payable after termination of
the Employee’s service on the Board of Employees of the Company.



3.
Settlement of Award. Subject to the terms of this Section 3 and 4 below, the
Company shall issue to the Employee one share of Class A Common Stock for each
RSU that has become vested and payable under Section 2 above and shall deliver
to the Employee such shares as soon as practicable (and within thirty (30) days)
after the vesting date. The RSUs shall be forfeited if they are not vested and
payable prior to the termination of the Employee’s service on the Board of
Employees of the Company.



4.
Shareholder Rights. Except as set forth in Section 6 below, the Employee shall
not have any rights as a shareholder with respect to shares of Common Stock
subject to any RSUs until issuance of the shares of Common Stock. The Company
may include on any certificates or notations representing shares of Common Stock
issued pursuant to this Agreement such legends referring to any representations,
restrictions or any other applicable statements as the Company, in its
discretion, shall deem appropriate.








1



--------------------------------------------------------------------------------




5.
Effect of Termination of Service.



(a) Termination for Cause.


(i) If the Employee’s service on the Board of the Employees of the Company is
terminated for Cause (as defined in section 6(c)(ii) of this Agreement), the
RSUs shall terminate and be forfeited effective as of the effective date of the
Employee’s termination of service for Cause.


(ii) "Cause" for the purposes of this Agreement shall mean a commission by the
Employee of a felony or other criminal conduct injurious to the Company or any
Affiliate, gross negligence, fraud or intentional misconduct or breach of any
fiduciary duty to the Company or removal of the Employee from the Board of
Employees of the Company.


(iii) In the event the Employee’s service on the Board of Employees of the
Company is terminated for Cause, the Employee will not be entitled to receive
and will forfeit any shares of Common Stock that have not been delivered
previously to the Employee (even if the RSUs previously become payable), and the
Employee shall return to the Company the Economic Value (as later defined
herein) of any Common Stock acquired via RSUs awarded hereunder to the Employee
within the six-month period prior to the date of termination of service on the
Board of Employees of the Company. In that event, the Employee hereby agrees to
remit the Economic Value to the Company in cash within 30 days of the Company's
demand therefore. "Economic Value" for the purposes of this Agreement shall mean
an amount equal to the then fair market value of the Common Stock=. The Company,
in its discretion, may require the Employee to return to the Company the
Economic Value in the form of any Common Stock that the Employee still holds and
that was acquired under the RSUs.


(b)    Competing With the Company, Breach of Confidentiality. If the Employee’s
service on the Board of Employees of the Company terminates for any reason, the
Board of Employees, in its discretion, may require the Employee to return to the
Company the Economic Value of any Common Stock acquired via RSUs awarded
hereunder by the Employee within the six-month period prior to the date of the
Employee’s termination or thereafter if the Employee at any time during the term
of his or her service on the Board of Employees of the Company and for an
additional period of one (1) year thereafter, without the Company's prior
written consent, directly or indirectly, engages in the business of or owns or
controls an interest in (except as a passive investor owning less than two
percent (2%) of the equity securities of a publicly owned corporation), or acts
as a Employee, officer or employee of, or consultant to any partnership, joint
venture, corporation or other business entity directly or indirectly engaged in
any business that competes with the Company anywhere in the actual geographic
location in which the Company conducts business in the United States at the time
of the Employee’s termination. In that event, the Employee agrees to remit the
Economic Value to the Company in the same manner as provided in Section
5(a)(iii).


The time period during which the restrictions set forth in this section 5(b)
apply shall be extended by the length of time during which the Employee violates
the restrictions in any respect.


6.    Cash Dividends. For so long as the Employee holds outstanding RSUs under
this Agreement, if the Company pays any cash dividends on its Common Stock, then
the Company will pay the Employee in cash for each outstanding RSU covered by
this Agreement as of the record date for such dividend the per share amount of
such dividend that the Employee would

2



--------------------------------------------------------------------------------




have received had the Employee owned the underlying shares of Common Stock as of
the record date of the dividend if, and only if, the RSUs become earned and
payable and the related shares of Common Stock are issued to the Employee. In
that case, the Company shall pay such cash amounts to the Employee at the same
time the related shares of Common Stock are delivered.


7.     Adjustments. If and to the extent that the number of issued shares of
Common Stock shall be increased or reduced by any stock dividend or split,
recapitalization, reclassification, combination of shares, or any similar change
in the corporate structure of the Company affecting the Common Stock, the
Company shall proportionally adjust the number and kind of RSUs, to such extent
and in such manner as shall as closely as possible maintain the Employee’s
proportionate interest in the Company and his or her rights hereunder; provided,
however, that proportional adjustment shall not include the grant to the
Employee of any preemptive right with respect to the issue and sale of Common
Stock of the Company.


8.    Nonassignability. The Award shall not be assignable or transferable except
by will or by the laws of descent and distribution in the event of the death of
the Employee. No transfer of the Award by the Employee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
will, if any, and such other evidence as the Company may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Award.


9. Company Representations. The Company hereby represents and warrants to the
Employee that:


(a) The Company, by appropriate and all required action, is duly authorized to
enter into this Agreement and consummate all of the transactions contemplated
hereunder in accordance with its terms; and


(b) The shares of Common Stock, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.


10.      Employee Representations. The Employee hereby represents and warrants
to the Company that:


(a) The Employee is acquiring the RSUs and shall acquire any Common Stock
hereunder for his or her own account and not with a view towards the
distribution thereof other than a distribution that in the opinion of counsel
for the Company would not violate the Securities Act of 1933 ("1933 Act");


(b) The Employee understands that he or she must bear the economic risk of the
investment in the Common Stock awarded , which cannot be sold unless they are
registered under the 1933 Act or an exemption therefrom is available thereunder
and that the Company is under no obligation to register the RSUs for sale under
the 1933 Act;


(c) In the Employee’s negotiations with the Company, the Employee has had both
the opportunity to ask questions and receive answers from the officers and
Employees of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense.



3



--------------------------------------------------------------------------------




(d) The Employee is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of any shares of Common Stock in the
absence of registration under the 1933 Act or an exemption therefrom as provided
herein.


11. Restrictions on Transfer of Shares.


(a) Anything in this Agreement to the contrary notwithstanding, the Employee
hereby agrees that he or she shall not sell, transfer by any means or otherwise
dispose of the shares of Common Stock acquired under RSUs acquired by him or her
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act registration requirements
is available thereunder and (ii) the Employee has furnished the Company with
notice of the proposed transfer and the Company’s legal counsel, in its
reasonable opinion, shall deem the proposed transfer to be exempt.


(b) If the shares of Common Stock have not been registered under the 1933 Act,
the certificates evidencing the shares of Common Stock may bear the following
legends:


“The shares of Common Stock represented by this certificate have been acquired
for investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State. The shares of Common Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required”


“The shares represented by this Certificate have been acquired pursuant the JTH
Holding, Inc. 2011 Equity and Cash Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”


12.    Code Section 409A. This Agreement is intended to be exempt from the
requirements of Code Section 409A. The Plan shall be interpreted in a manner to
carry out such intent. Notwithstanding the foregoing and any provision in this
Agreement to the contrary, the Company reserves the right to amend the Agreement
and/or restructure, terminate or replace the RSUs in order to cause the RSUs to
not be subject to Code Section 409A. Notwithstanding the foregoing, neither the
Committee, nor the Company, nor any Affiliate, employee, Employee or other
person shall be liable to the Employee in the event that the RSUS results in
taxation under Code Section 409A.


13. No Right to Continued Service. Neither the Plan, the granting of this Award
nor any other action taken pursuant to the Plan or this Award constitutes or is
evidence of any agreement or understanding, express or implied, that the
Employee will remain in service on the Board of Employees of the Company for any
period of time or at any particular rate of compensation.


14.    Miscellaneous.


(a) Notices. All notices, requests, deliveries, payments, demands and other
communications that are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent via
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses, or to such other
address as either shall have specified by notice in writing to the other.

4



--------------------------------------------------------------------------------






(b) Conflict with the Plan. In the event of a conflict between the provisions of
the Plan and the provisions of the Agreement, the provisions of the Plan shall
in all respects be controlling.


(c) Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. This Agreement may not be
amended except by writing executed by the Employee and the Company. The parties
acknowledge that they have not relied upon any prior oral representations with
respect to the subject matter hereof.


(e) Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, and to the extent not prohibited herein, their respective
heirs, successors, assigns and representatives. Nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto and as provided above, their respective heirs, successors, assigns and
representatives any rights, remedies, obligations or liabilities.


(f) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, except to the extent federal law applies. Notwithstanding the
foregoing, Sections 5(a) and (b) of this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia. Any
dispute arising out of this Agreement shall be resolved in either the Circuit
Court for the City of Virginia Beach or the United States District Court for the
Eastern District of Virginia. The Employee hereby submits to the jurisdiction of
these courts and agrees that venue properly lies in those courts with respect to
any action, suit, claim or dispute arising under or with respect to this
Agreement. The parties hereto waive any right they might have to a jury trial.
The provisions of this Agreement are offered by each party as a material
inducement to enter into this Agreement.




[Signatures on the following page]



5



--------------------------------------------------------------------------------






In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.


JTH Holding, Inc.




_______________________________________________
Name:
Title:




Employee




_______________________________________________

6

